Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 29, 2017

                             No. 04-17-00366-CR & 04-17-00367-CR

                                      Roger Trudell DAVIS,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                          Trial Court No. 2015CR3461 & 2015CR6145
                            Honorable Steve Hilbig, Judge Presiding


                                          ORDER

        The clerk’s records and reporter’s records have been filed in both Appeal Nos. 04-17-
00366-CR and 04-17-00367-CR. The Court has examined the records and is of the opinion that,
in the interest of efficient administration, they should be consolidated for purposes of briefing
and argument.

        We, therefore, ORDER Appeal Nos. 04-17-00366-CR and 04-17-00367-CR consolidated
for purposes of briefing and argument on appeal. The parties must file motions, briefs, and other
pleadings as if the appeals were one but put both appeal numbers in the style of the case.
However, a record must be filed in each appeal, the record in each case will remain separate and,
if supplementation of the record becomes necessary, the supplemental material must be filed in
the appeal to which it applies. The cases must be argued together in one brief, as in a single
appeal, and if oral argument is requested and granted, the entire case must be argued as a single
appeal, with the total time limit for each party equal to the ordinary time limit for a single appeal.
The Court will dispose of the appeals with the same judgment, opinion, and mandate. This order
does not extend the briefing schedule.



                                                      _________________________________
                                                      Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of November, 2017.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court